COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-152-CV

IN RE LANCE GARLAND MANTOOTH                                            RELATOR

                                       ------------

                               ORIGINAL PROCEEDING

                                       ------------

                           MEMORANDUM OPINION 1

                                       ------------

         The court has considered relator’s petition for writ of habeas corpus and

is of the opinion that relief should be denied. Accordingly, relator’s petition for

writ of habeas corpus is denied.

         Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                                      PER CURIAM


PANEL A: CAYCE, C.J.; LIVINGSTON and HOLMAN, JJ.

DELIVERED: April 21, 2008




   1
       … See T EX. R. A PP. P. 47.4.